         Case 1:20-cv-01132-JDB Document 61 Filed 01/04/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 NAACP LEGAL DEFENSE &
 EDUCATIONAL FUND, INC.,

                      Plaintiff,
        v.                                          Civil Action No. 20-1132 (JDB)

 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,

 UNITED STATES DEPARTMENT OF
 JUSTICE, an agency of the United States,

 PRESIDENTIAL COMMISSION ON LAW
 ENFORCEMENT AND THE
 ADMINISTRATION OF JUSTICE, an
 advisory committee established and utilized
 by Attorney General William Barr,

 PHIL KEITH, in his official capacity as
 Chair of the Presidential Commission on Law
 Enforcement and the Administration of
 Justice, and

 KATHARINE SULLIVAN, in her official
 capacity as Vice Chair of the Presidential
 Commission on Law Enforcement and the
 Administration of Justice,

                      Defendants.


         PLAINTIFF’S MOTION TO COMPEL DEFENDANTS TO PUBLICLY
                 DISCLOSE DOCUMENTS REQUIRED BY THE
                    FEDERAL ADVISORY COMMITTEE ACT

       Plaintiff, NAACP Legal Defense and Educational Fund, Inc. (“LDF”), through

undersigned counsel, respectfully submits this Motion to Compel Defendants to Publicly Disclose

Documents Required by the Federal Advisory Committee Act.




                                               1
          Case 1:20-cv-01132-JDB Document 61 Filed 01/04/21 Page 2 of 3




       This Court has found that Defendants are subject to the requirements of the Federal

Advisory Committee Act (“FACA”) (Memorandum Opinion, ECF No. 45), and thus must publicly

release documents subject to Section 10(b) of the statute (Order, ECF 56). For the reasons set forth

more fully in the accompanying memorandum of points and authorities, such documents include

materials “which were made available to or prepared for or by” the Presidential Commission on

Law Enforcement and the Administration of Justice (“Commission”), even if not shared with each

of its members; the Commission’s working groups’ documents; and preparatory or administrative

documents of the Commission. Defendants have refused, however, to provide such materials,

asserting without basis that they are not subject to disclosure under FACA.

       WHEREFORE, Plaintiff LDF respectfully requests that this Motion be granted, and the

Court order the Defendants to publicly disclose the withheld documents, in accordance with the

requirements of Section 10(b) of FACA.




                                                 2
         Case 1:20-cv-01132-JDB Document 61 Filed 01/04/21 Page 3 of 3




Dated: January 4, 2020                     Respectfully submitted,


                                           /s/ Natasha C. Merle
                                           Samuel Spital, Bar No. SS4839
                                           Natasha C. Merle*
                                           Ashok Chandran*
                                           Steven Lance*
                                           NAACP LEGAL DEFENSE AND
                                           EDUCATIONAL FUND, INC.
                                           40 Rector St., 5th Floor
                                           New York, NY 10006
                                           Tel.: (212) 965-2200
                                           Fax.: (212) 226-7592
                                           sspital@naacpldf.org
                                           nmerle@naacpldf.org
                                           achandran@naacpldf.org
                                           slance@naacpldf.org

                                           *admitted pro hac vice




                                       3
